Citation Nr: 0515339	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-27 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether or not the character of the appellant's discharge is 
a bar to VA benefits. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Initially, the appellant requested a hearing before the 
Board.  A hearing was scheduled for April 2005, but the 
appellant indicated that he could not appear.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Of record are several DD Form 214s regarding the appellant's 
service.  The first DD Form 214 reflects service from May 31, 
1968 to February 9, 1969 with honorable discharge and notes 
that the veteran was to immediately reenlist.  The second DD 
Form 214 shows service from February 10, 1969 to March 20, 
1974, with a dishonorable discharge.  

When the RO made an initial request for verification of 
service in 1976, the National Personnel Records Center (NPRC) 
reported that the appellant was not eligible for a complete 
separation when discharged on February 9, 1969.  Therefore, 
when the RO issued an administrative decision in April 1977, 
it was determined that the period of service from May 31, 
1968 to March 20, 1974 was dishonorable and a bar to 
benefits.  The RO reached the same conclusion in February 
2003.  

However, in response to a more recent request, NPRC indicated 
that the appellant's first period of service from May 31, 
1968 to February 9, 1969 was honorable, and that the second 
period of service was dishonorable.  Additionally, there is a 
July 1983 letter of record showing that the appellant 
requested review of discharge by Department of the Army 
Discharge Review Board of Veterans' Appeals.  However, there 
is no documentation as to the result of such review.  The 
veteran stated he thought his discharge was upgraded, but 
that he cannot locate the documentation. Clarification of the 
appellant's service is necessary prior to proceeding to a 
decision. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC should contact the Department 
of the Army Discharge Review Board and 
request copy of decision of appellant's 
1983 request for upgraded discharge.

2.  The AMC should request that the NPRC 
clarify the responses presented in 1976 
and 2004 regarding the character of the 
appellant's service for the period May 
31, 1968 to February 9, 1969.  All 
attempts to secure this evidence must be 
documented in the claims folder.  If, 
after making reasonable efforts to obtain 
named records the AMC is unable to secure 
same, the AMC must notify the appellant 
and (a) identify the specific records the 
AMC is unable to obtain; (b) briefly 
explain the efforts that the AMC made to 
obtain those records; and (c) describe 
any further action to be taken by the AMC 
with respect to the claim.  The appellant 
must then be given an opportunity to 
respond.

3.  Thereafter, the AMC should review the 
matter of the character of discharge.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
they should then be given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

